Title: From Thomas Jefferson to the Board of Trade, 28 January 1780
From: Jefferson, Thomas
To: Board of Trade



Gentlemen
Williamsburg Jan. 28. 1780.

I find that the recommendation of council to have bills of exchange drawn and sent to Colo. Clarke that the proceeds may by him be divided between Colo. Legras and Capt. Lintot will not answer, as I now understand the latter does not mean to return to the Illinois but to take a trip to France. The bills must therefore be made separate here. I think also that those which shall be sent to Colo. Clarke will be negotiated to greater advantage if drawn in livres, with which the people of Illinois are acquainted, and in small bills. Perhaps if your whole draughts were to amount to 75,000 livres only and these be divided into bills of 5000. livres each, it might answer. Three sets of these I should deliver to Capt. Lintot and twelve sets to Colo. Legras. Colo. Legras leaves town on Sunday. I am Gentlemen Your most obedt. servt.,

Th: Jefferson


P.S. On further consideration perhaps it will suffice to draw the bills for Legras only at present, as Lintot will be here some time, perhaps long enough to get bills from Philadelphia to which place I write by an express going tomorrow.

